DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (Pub. No. US 2010/0131017) in view of Kirschmann et al. (Pub. No. US 2008/0312655 A1) and further in view of Jackson et al. (Pub. No. US 20170135732).
Regarding claims 1, 3, 5-11, Farris et al. discloses a bone anchoring device 212 (figures 34-35) for coupling a rod to a bone anchor, the bone anchoring device comprising: a locking device 22 (figure 1, not shown in figure 34); a receiving part 214 having a first end and a second end below the first end, the receiving part 214 comprising: a head receiving portion 224 at the second end defining a seat for pivotably receiving a head 218 of the bone anchor (figure 34), wherein the head receiving portion 224 is expandable to permit insertion of the head 218 into the seat and compressible to lock the head 218 in the seat (paragraph 0104-0105); and a rod receiving portion 222 above the head receiving portion 224 that defines a recess for receiving the rod (figure 34), the recess forming two legs each having an engagement surface for engaging the locking device to lock the rod in the recess (illustrated in figures 1 and 34); and an expansion limiting member 220 mountable to the receiving part 214 from the second end and positionable around at least part of the head receiving portion 224 (figures 1, 2, 34, and 35; paragraphs 0104-0105), the expansion limiting member 220 comprising a surface configured to engage a portion of the receiving part spaced apart from the engagement surfaces of the legs (figures 1, 34, and 35); wherein the expansion limiting member 220 is adjustable from a first configuration (figure 34) relative to the receiving part 214 where the head receiving portion 224 is expandable to permit the insertion of the head, to a second configuration (figure 1) where the expansion of the head receiving portion is restricted (paragraphs 0104 and 0105), wherein at the second configuration, the entire expansion-2-115983440.1Appin No. 17/090,095Amdt date December 1, 2021 Reply to Office action of September 28, 2021limiting member 220 is positioned below a bottom of the recess for the rod (figure 1).  The expansion limiting member 220 comprises a ring (figures 34-35).  The expansion limiting member 220 is movable axially between the first configuration and the second configuration (paragraphs 0104-0105; figures 34-35), and wherein the receiving part 214 comprises a further stop 226 for limiting axial movement of the expansion limiting member 220 towards free ends of the legs (figure 35).  The expansion limiting member 220 is movable axially between the first configuration and the second configuration (figures 34 and 35; paragraphs 0104 and 0105).  The seat is configured to limit axial movement of the head towards the rod receiving portion (figure 27 shows stop 150, which acts as a stop for the crown, which acts as a stop for the head of the screw; paragraph 0094).  
Regarding claim 10, in an alternate embodiment shown in figures 37-43, the first engagement surface is 62’/66’/62a’/66a’ and the second engagement surface is 30’ (the inner wall of the arms), in which case, the spreading member is formed on the locking device 67’ (the spreading member is the outer wall of the locking device, which is tapered) and is configured to engage the second engagement surface 30’ to urge the legs 26’/28’ radially outwardly when the locking device 67’ is advanced axially in the recess (figures 37-41; paragraphs 0093-0096.  


    PNG
    media_image1.png
    863
    693
    media_image1.png
    Greyscale

Farris et al. discloses the claimed invention except wherein when the locking device is advanced axially in the recess, the legs are urged radially outwardly and the head receiving portion is urged radially inwardly for compressing and locking the head; wherein the rod receiving portion comprises a second engagement surface engage able by a spreading member for urging the legs radially outwardly; wherein the second engagement surface is inclined and widens towards free ends of the legs; wherein the second engagement surface is provided at at least one of the legs; wherein the spreading member is formed on the locking device and is configured to engage the second engagement surface to urge the legs radially outwardly when the locking device is advanced axially in the recess; wherein the receiving part comprises a channel configured to provide access for an instrument to directly contact the head while the rod is inserted in the recess.  Farris et al. also fails to disclose wherein, when the expansion limiting member is mounted to the receiving part, the expansion limiting member is adjustable from a first configuration relative to the receiving part where the head is expandable to permit the insertion of the head, to a second configuration where the expansion of the head receiving portion is restricted and a stop restricts downward movement of the expansion limiting member relative to the receiving part.   Farris et al. discloses that the outer surface of the lower portion of the receiver and/or the inner surface of the expansion limiting member may be treated to encourage engagement therebetween or they may include mating features to secure engagement and/or alignment therebetween, but fails to specifically disclose a stop (paragraph 0064).

Kirschmann et al. teaches wherein the arms of a receiving part are pivotably attached to one another so that when the locking device 24 is advanced axially in the recess, the legs 26, 28 are urged radially outwardly and the head receiving portion 36 is urged radially inwardly for compressing and locking the head 14 (figure 12; paragraphs 0089-0090); the rod receiving portion comprises a second engagement surface engageable by a spreading member for urging the legs radially outwardly (the surface below the threads 30a and 34a can be engaged by a spreading member if one so desires).  The second engagement surface is inclined and widens towards free ends of the legs 26, 28 (figure 12).  The second engagement surface is provided at at least one of the legs 26, 28 (figure 12).   Kirschman et al. teaches that the pivoting configuration is advantageous because it provides a simple locking connection between a screw and a receiver (paragraph 0016).

    PNG
    media_image2.png
    849
    684
    media_image2.png
    Greyscale

Jackson et al. teaches wherein, when the expansion limiting member 11 is mounted to the receiving part 10, the expansion limiting member 11 is adjustable from a first configuration relative to the receiving part where the head is expandable to permit the insertion of the head (figures 30-33), to a second configuration (figure 36) where the expansion of the head receiving portion is restricted and a stop 166 restricts downward movement of the expansion limiting member 11 relative to the receiving part (figure 36; paragraph 0093).  Jackson discloses that such an arrangement is advantageous because it allows the expansion limiting member 11 to be pre-assembled with the receiver (paragraphs 0087-0088).   
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiving part disclosed by Farris et al. such that the arms of the receiving part are pivotably attached such that when the locking device is advanced axially in the recess, the legs are urged radially outwardly and the head receiving portion is urged radially inwardly for compressing and locking the head; wherein the rod receiving portion comprises a second engagement surface engageable by a spreading member for urging the legs radially outwardly;
wherein the second engagement surface is inclined and widens towards free ends of the legs; wherein the second engagement surface is provided at at least one of the legs; wherein the spreading member is formed on the locking device and is configured to engage the second engagement surface to urge the legs radially outwardly when the locking device is advanced axially in the recess, as taught by Kirschman et al. in order to provide a simpler, more user friendly mechanism for expanding/contracting the lower portion of the receiver to receive and retain the bone screw head.  By modifying the receiver as taught by Kirschmann et al., the user no longer needs a special tool to contract the lower portion around the head of the bone screw.
	It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiving part of Farris et al. such that the expansion limiting member is pre-assembled with the receiving part, wherein, when the expansion limiting member is mounted to the receiving part, the expansion limiting member is adjustable from a first configuration relative to the receiving part where the head is expandable to permit the insertion of the head, to a second configuration where the expansion of the head receiving portion is restricted and a stop restricts downward movement of the expansion limiting member relative to the receiving part, as taught by Jackson et al., in order to provide a device that is pre-assembled, thereby reducing surgical time and user error.  It would have been further advantageous to provide the stop as taught by Jackson, in order to secure the two elements together and prevent the expansion limiting member from slipping off of the receiving part.  It is noted that Farris et al. discloses the use of mating features (e.g., projections and recesses to secure engagement and/or alignment between the receiver and the expansion limiting member, but is silent regarding the exact details of the mating features- paragraph 0065).
	Regarding claim 13, it is noted that, as modified, the receiving part comprises a channel (illustrated in figure 3 of Kirschmann) configured to provide access for an instrument to directly contact the head while the rod 22 is inserted in the recess (figure 3).
Regarding claims 14 and 15, Farris et al. discloses a method for coupling a rod to a bone using a bone anchoring device 212 (figures 34 and 35) comprising a bone anchor comprising a shank and a head 218 (figure 34), a locking device 22 (figure 3), a receiving part 214 having a first end 222 and a second end 224 below the first end (figure 34), the receiving part 214 comprising a head receiving portion at the second end defining a seat for pivotably receiving the head (figure 14), wherein the head receiving portion is expandable to permit insertion of the head 218 into the seat and compressible to lock the head 218 in the seat (paragraph 0104 and 0105), and a rod receiving portion above the head receiving portion that defines a recess for receiving the rod (illustrated in figure 35), the recess forming two legs each having an engagement surface for engaging the locking device to lock the rod in the recess (illustrated in figure 35), and an expansion limiting member 220 mountable to the receiving part 212 from the second end and positionable around at least part of the head receiving portion 224 (figure 34 and 35; paragraph 0104-0105), the expansion limiting member 220 comprising a surface configured to engage a portion of the receiving part spaced apart from the engagement surfaces of the legs (figure 34 and 35, the inside surface), wherein the expansion limiting member 220 is adjustable from a first configuration relative to the receiving part where the head receiving portion is expandable to permit the insertion of the head (figure 34), to a second configuration where the expansion of the head receiving portion is restricted, wherein at the second configuration, the entire expansion limiting member is positioned below a bottom of the recess for the rod (i.e., as in figure 18), the method comprising: anchoring the shank of the anchoring element to bone (paragraph 0055); adjusting an angular position of the receiving part relative to the shank when the head is held in the seat (paragraph 0055); inserting the rod 24 into the recess (paragraph 0055); engaging the locking device 22 with the engagement surface on the legs (paragraph 0066); and-5-115983440.1Appin No. 17/090,095Amdt date December 1, 2021 aReply to Office action of September 28, 2021dvancing the locking device 22 in the receiving part to lock the rod 24 relative to the receiving part and to lock the angular position of the receiving part relative to the shank (paragraph 0066.  See also paragraphs 0082-0087 for additional details of the method).  The method further comprises inserting the head 218 into the head receiving portion when the expansion limiting member 220 is at the first configuration, and adjusting the expansion limiting member 220 from the first configuration to the second configuration to restrict expansion of the head receiving portion and removal of the head (paragraph 0105).
Farris et al. discloses the claimed invention except wherein when the locking device is advanced axially in the recess, the legs are urged radially outwardly and the head receiving portion is urged radially inwardly for compressing and locking the head.  Farris et al. also fails to disclose wherein, when the expansion limiting member is mounted to the receiving part, the expansion limiting member is adjustable from a first configuration relative to the receiving part where the head is expandable to permit the insertion of the head, to a second configuration where the expansion of the head receiving portion is restricted and a stop restricts downward movement of the expansion limiting member relative to the receiving part.  Farris et al. discloses that the outer surface of the lower portion of the receiver and/or the inner surface of the expansion limiting member may be treated to encourage engagement therebetween or they may include mating features to secure engagement and/or alignment therebetween, but fails to specifically disclose a stop (paragraph 0064).
Kirschmann et al. teaches wherein the arms of a receiving part are pivotably attached to one another so that when the locking device 24 is advanced axially in the recess, the legs 26, 28 are urged radially outwardly and the head receiving portion 36 is urged radially inwardly for compressing and locking the head 14 (figure 12; paragraphs 0089-0090).  Kirschman et al. teaches that the pivoting configuration is advantageous because it provides a simple locking connection between a screw and a receiver (paragraph 0016).
Jackson et al. teaches wherein, when the expansion limiting member 11 is mounted to the receiving part 10, the expansion limiting member 11 is adjustable from a first configuration relative to the receiving part where the head is expandable to permit the insertion of the head (figures 30-33), to a second configuration (figure 36) where the expansion of the head receiving portion is restricted and a stop 166 restricts downward movement of the expansion limiting member 11 relative to the receiving part (figure 36; paragraph 0093).  Jackson discloses that such an arrangement is advantageous because it allows the expansion limiting member 11 to be pre-assembled with the receiver (paragraphs 0087-0088).   
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiving part disclosed by Farris et al. such that the arms of the receiving part are pivotably attached such that when the locking device is advanced axially in the recess, the legs are urged radially outwardly and the head receiving portion is urged radially inwardly for compressing and locking the head, as taught by Kirschman et al. in order to provide a simpler, more user friendly mechanism for expanding/contracting the lower portion of the receiver to receive and retain the bone screw head.  By modifying the receiver as taught by Kirschmann et al., the user no longer needs a special tool to contract the lower portion around the head of the bone screw.
	It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiving part of Farris et al. such that the expansion limiting member is pre-assembled with the receiving part, wherein, when the expansion limiting member is mounted to the receiving part, the expansion limiting member is adjustable from a first configuration relative to the receiving part where the head is expandable to permit the insertion of the head, to a second configuration where the expansion of the head receiving portion is restricted and a stop restricts downward movement of the expansion limiting member relative to the receiving part, as taught by Jackson et al., in order to provide a device that is pre-assembled, thereby reducing surgical time and user error.  It would have been further advantageous to provide the stop as taught by Jackson, in order to secure the two elements together and prevent the expansion limiting member from slipping off of the receiving part.  It is noted that Farris et al. discloses the use of mating features (e.g., projections and recesses to secure engagement and/or alignment between the receiver and the expansion limiting member, but is silent regarding the exact details of the mating features- paragraph 0065).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (Pub. No. US 2010/0131017) in view of Kirschmann et al. (Pub. No. US 2008/0312655 A1) in view of Jackson et al. (Pub. No. US 2019/0216510) and further in view of Spratt et al. (Pub. No. US 2015/0272626).
Regarding claim 4, Farris et al. as modified by Kirschmann et al. and Jackson discloses the claimed invention except wherein, when the expansion limiting member is at the second configuration, the expansion limiting member is configured to exert a compression force onto the head receiving portion such that an angular position of the head relative to the receiving part is held by friction.  Farris et al. discloses that when the expansion limiting member is at the second configuration, the expansion limiting member prevents the bone anchor head from escaping from the receiver and allows the receiver to pivot about the bone anchor head (paragraphs 0006 and 0007), but is silent regarding whether the pivoting is non-floppy (i.e., held by an amount of friction that can be overcome by sufficient force in order to pivot the receiver).
Spratt et al. teaches wherein a bone anchor and receiver are held in a non-floppy friction fit second position after insertion of the bone screw head into the receiver but prior to final locking of the receiver (paragraphs 0006, 0064, 0067).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the bone anchoring device disclosed by Farris et al. such that, when the expansion limiting member is at the second configuration, the expansion limiting member is configured to exert a compression force onto the head receiving portion such that an angular position of the head relative to the receiving part is held by friction, as taught by Spratt et al., in order to provide a non-floppy engagement between the bone anchor and the receiver, which makes it easier for the surgeon to use and adjust the bone anchoring device.
Regarding claim 12, Farris et al. as modified by Kirschmann et al. and Jackson discloses the claimed invention except wherein a rod support surface having a substantially v-shaped cross-section is formed at a bottom of the recess for the rod for interchangeably supporting rods with different diameters.
Spratt teaches wherein a rod support surface 332a, 332b, 332c having a substantially V-shaped cross-section is formed at a bottom of the recess for the rod for interchangeably supporting rods with different diameters (figures 7A-7C; paragraph 0069).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the device of Farris et al. to have a rod support surface having a substantially V-shaped cross-section formed at a bottom of the recess for the rod for interchangeably supporting rods with different diameters, as taught by Spratt, in order to facilitate the receipt of various sized and shaped rods (paragraph 0069).
Claims 16-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Spratt et al. (Pub. No. US 2015/0272626) in view of Farris et al. (Pub. No. US 2010/0131017).
Regarding claims 16-21, Spratt et al. discloses a bone anchoring device 100 (figures 2-5B) for coupling a rod to a bone, the bone anchoring device 100 comprising: a bone anchor 12 comprising a shank 40 and a head 18; and a receiving part 114 having a first end 126 and a second end 132 below the first end 126, the receiving part comprising: a rod receiving portion 130 at the first end having a first surface that defines a recess for receiving the rod (figure 3A), the recess forming two legs 128a, 128b (figure 3A); and a head receiving portion 138 at the second end that defines a seat for pivotably receiving the head 18 of the bone anchor (figure 4B) and at least one slit 140 that renders the head receiving portion expandable to permit insertion of the head 18 into the seat 138 and compressible to lock the head in the seat (paragraphs 0063 and 0067), wherein the slit 140 is open to the second end of the receiving part and has a closed end towards the first end of the receiving part (figure 3A), and wherein an axial height of the slit 140 is greater than both a width of the slit measured perpendicular to the axial height and a minimum axial distance between the slit and the recess for the rod (figure 3A):-6-115983440.1Appin No. 17/090,095Amdt date December 1, 2021Reply to Office action of September 28, 2021 wherein at least part of the slit 140 is aligned circumferentially with at least part of the recess for the rod (figure 3A), such that when the legs 128A, 128B are urged radially outwardly, the head receiving portion 138 is urged radially inwardly for compressing and locking the head 18 (figures 3A-5A; paragraphs 0063 and 0067); wherein the bone anchoring device is adjustable to a first configuration (figure 4A) where the head receiving portion 138 is expandable to permit the insertion of the head; wherein the bone anchoring device is adjustable to and configured to maintain a second configuration (the frictionally engaged position disclosed in paragraph 0064) where an angular position of the head 18 relative to the receiving part 114 is held by friction but remains adjustable when a force greater than a force of the friction is applied to the bone anchor or the receiving part 114 (paragraph 0064 and 0067), while the recess for the rod remains sufficiently unobstructed for the rod to extend and move therethrough (paragraph 0067); and wherein when the angular position of the head 18 relative to the receiving part 114 is locked, a portion of the first surface of the rod receiving portion that faces the first end of the receiving part is configured to directly contact the rod to lock the rod in the recess (figure 5A).  The bone anchoring device further comprises a locking device160 (figure 2), wherein the two legs 128A, 128B each has an engagement surface 142A, 142B for engaging the locking device 160 to lock the rod in the recess (figures 2-5B).  The bone anchoring device is adjustable to and configured to maintain the second configuration (paragraph 0067) while the locking device is disengaged from the engagement surfaces of the legs (in the relaxed position/second position, the resiliency of the material maintains the configuration of the bone anchoring device without the use of the locking device, paragraph 0067)
Spratt et al. discloses the claimed invention except wherein an axial height of the slit is greater than both a maximum width of the entire slit, and wherein, in the second configuration, a compression force is exerted onto the head receiving portion to restrict the expansion of the head receiving portion; wherein the bone anchoring device further comprising an expansion limiting member configured to exert the compression force onto the head receiving portion when the bone anchoring device is at the second configuration; wherein the expansion limiting member is configured to engage a different portion of the receiving part at the first configuration; wherein the expansion limiting member is positionable around at least part of the head receiving portion; wherein the expansion limiting member comprises a ring.  
Spratt et al. discloses that the slit 140 can be sized and shaped in various ways in paragraph 0059.  Paragraph 0059 states that the width and height of the slit can vary.  
Farris et al. teaches wherein a compressive force is exerted onto the head receiving portion 224 of the receiver 212 by an expansion limiting member 220 to restrict the expansion of the head receiving portion 224 (paragraph 0105) once a bone screw head is received therein, and prior to final locking of the bone screw within the receiver (paragraphs 0006 and 0007); wherein the expansion limiting member 220 is configured to exert the compression force onto the head receiving portion when the bone anchoring device is at the second configuration (paragraphs 0006, 0007, 0105); wherein the expansion limiting member 220 is configured to engage a different portion of the receiving part at the first configuration (i.e., the lower most end of the receiving part); wherein the expansion limiting member 220 is positionable around at least part of the head receiving portion (figures 34 and 35); wherein the expansion limiting member 220 comprises a ring (figure 34).  Farris et al. teaches that it is advantageous to provide a bone anchoring device with an expansion limiting member in order to prevent outward movement of the lower portion of the receiver to retain the head of the bone anchor within the receiver, with or without the locking device (paragraphs 0006 and 0007).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to construct the slit such that the height of the slit is greater than the maximum width, since applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a forming flexible region in a receiver. In re Dailey and Eilers, 149 USPQ 47 (1966).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to construct the slit such that the height of the slit is greater than the maximum width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e., discovering the optimum value of height/width of the slit within the ranges disclosed by Spratt in paragraph 0059 involves only routine skill in the art).  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the bone anchoring device disclosed by Spratt et al. such that, in the second configuration, a compression force is exerted onto the head receiving portion by an expansion limiting member to restrict the expansion of the head receiving portion; wherein the expansion limiting member is configured to exert the compression force onto the head receiving portion when the bone anchoring device is at the second configuration; wherein the expansion limiting member is configured to engage a different portion of the receiving part at the first configuration; wherein the expansion limiting member is positionable around at least part of the head receiving portion; wherein the expansion limiting member comprises a ring, as taught by Farris et al., in order to prevent outward movement of the lower portion of the receiver to retain the head of the bone anchor within the receiver, with or without the locking device (paragraphs 0006 and 0007).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1-15, the claims have been amended to require that the expansion limiting member is adjustable from the first configuration to the second configuration while it is mounted to the receiving part.  In the pending rejection, Jackson teaches wherein an expansion limiting member 11 is pre-assembled with a receiving part and is adjustable from a first configuration as shown in figures 29-33 in which the bone screw head can be inserted into the receiving part to a second configuration in which the expansion limiting member prevents the receiving part from separating from the bone screw (figure 36).  The office uses the teaching of Jackson to modify the device of Farris to be pre-assembled with the expansion limiting member.  As modified, the expansion limiting member of Farris would assume a first position similar to that shown in figures 29-33 of Jackson in order to allow insertion of the bone screw head.
Regarding the rejection of claims 16-21, Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the axial height of the slit in Spratt is not greater than a maximum width of the horizontal portion of slot 140.  Applicant refers to figure 3A of Spratt to support their argument.  It is noted that the drawings are not necessarily drawn to scale, so one cannot rely on the drawings for specific dimensions.  Second, paragraph 0059 of Spratt discloses that the slit can assume a variety of shapes and sizes.  Paragraph 0059 states that the width of the horizontal portion of the slit and the height of the vertical portion of the slit can vary within a set of ranges.  Since Applicant does not disclose that the shape/dimesions of the slit are critical, and since Spratt discloses that the shape/size/relative dimensions of the slit can vary, the relationship of the height/width of the slit as claimed is considered an obvious matter of design choice/routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773